 In the Matter of GOLD MEDAL DAIRIES, INC., EivirLoYERandINTERN A-TIONAL UNION OF OPERATING ENGINEERS, LOCAL NO. 374, AFL, PE-TITIONERCase No. 19-U-4-1767. -Decided Jwne 20, 1949DECISIONANDDIRECTION OF ELECTIONsoula, Montana, on April 25,1'949, before Hubert J. Merrick, heariiigofficer of the National Labor Relations Board: ' The hearing officer'srulirigs.made' at the hearing are"free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, and4Murdock].Upon the eritir'e,record in,this case, the Board finds:11 .The Employer is' engaged in 'comm'er'ce within the meaning ofthe Act.2:The Petitioner is a labor organization 'representing employees ofI "Ithe Employer.,3.For at least the last 4 years, the Employer has recognized thePetitioner as the exclusive bargaining, representative of the employeesinvolved.lierein.-The parties are presently'bound under a contractexpiring July 1, 1949, covering these same employees.The Petitionerhas established by documentary evidence that 30 percent of the eni-ployees'in the unit; represented by it desire to authorize the, Petitioner;to make an agreement with the Employer requiring membership in thePetitioner as a condition of continued employment in such unit.As the Employer currently recognizes the Petitioner, no questionaffecting commerce exists concerning the representation of the em-ployees bf the Employer in the unit sought by the Petitioner.We find that the requirements for a union-shop authorization elec-tion, set forth in Section 9 (e) (1) of the Act, having been met.4.There are only two employees in the unit sought by the Peti-tioner; these are the chief engineer and his assistant.The Employer84 N. L. R. B., No. 51.426 GOLD MEDAL DAIRIES, INC.427maintains that the chief - engineer is ,a supervisor ,within the meaningof the Act,because,of his supervision of a single assistant. It objectsto his being included in the union-shop voting unit although it hasnot opposed his inclusion' in the collective bargaining unit.The chief engineer and his helper make up the engineering depart-ment of the Employer. , Their duties consist of firing the boiler, check-ing and repairing refrigeration equipment, working on plumbing,,And general.,maintenance work.Both amen have been licensed asexperienced man and directs the work of his helper., The latter doesthe more routine work such as checking boilers, valves; and 'otherequipment.Major repairs are handled by the chief engineer but healso does the routine work.Practically all his time is spent in manuallabor, supervision being a very small part of his work.The chief engineer cannot hire or discharge his helper.He hasbeen consulted on the technical qualifications of an applicant for thejob of his helper.During the year preceding the hearing, the thenchief engineer successfully recommended a friend of his to be hishelper.On the basis of the above facts and upon the entire record, we areof the opinion that the relationship of the chief engineer to his helperis primarily that of the more skilled to the lesser skilled craftsman,and not that of supervisor to subordinate.Accordingly, we find thatthe chief engineer is not a supervisor within the meaning of the Act,and we will include him in the unit.,,We find that the engineers at the Employer's Missoula, Montana,plant, excluding all other employees of the Employer, guards, pro-fessional and supervisory employees as defined in the Act, constitutea unit appropriate for the purposes of Section 9 (e) (1) of the Act.DIRECTION OF ELECTIONPursuant to Section 9 (e) (1) of the National Labor Relations Act,as amended, an election by secret ballot shall be conducted as earlyas possible, but not later than 30 days from the date of this Direc-tion, under the direction and supervision of theRegionalDirectorfor the Region in which this case was heard, and subject to Section203.61 of National Labor Relations BoardRules and Regulations-Series 5, asamended, among the employees in the unit found appro-priate inparagraph numbered 4, above, who were employed during1Matter of Arrow Throwing Rayon Company,76 N. L. R.B. 1335 ;Matter of PevelyDairy Company,80 N. L.R. B. 1683;Matter of The Austin Company, 77 N LR. B 938 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they, desire to author-ize International Union of Operating Engineers, Local No. 374, AFL,to make an agreement with the Employer requiring membership inthe aforesaid labor organization as a condition of continued employ-ment in such unit.